Citation Nr: 1626572	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  04-43 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder.

2.  Entitlement to service connection for tremors.


REPRESENTATION

Veteran represented by:	David F. Bander, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlement to service connection for a psychiatric disorder, tremors, and a muscle/nerve disorder.  The Veteran file a notice of disagreement with such decision later in June 2004, and in response, the RO issued a statement of the case in November 2004.  In December 2004, the Veteran perfected an appeal of the June 2004 rating decision to the Board.

In December 2004, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the record.

In June 2008, the Board denied entitlement to service connection for a psychiatric disorder, tremors, and a muscle/nerve disorder.  The Veteran appealed the denial of service connection for a psychiatric disorder and tremors to the United States Court of Appeals for Veterans Claims (Court).  In March 2009, the Veteran's representative and VA's General Counsel agreed to a Joint Motion for Partial Remand (JMR) regarding the Board's June 2008 decision.  Subsequently, the Court granted the JMR, as to the issues concerning a psychiatric disorder and tremors, in a March 2009 Order.  Such Order dismissed the remaining issue.

In November 2009 and September 2010, the Board remanded the psychiatric disorder and tremors claims for development consistent with the March 2009 JMR, and they now return for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his currently diagnosed anxiety disorder is attributable to his active duty service.

2.  Resolving all doubt in the Veteran's favor, his currently diagnosed benign essential tremors are attributable to his service-connected anxiety disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for entitlement to service connection for benign essential tremors, as secondary to service-connected anxiety disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006), (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for anxiety disorder and benign essential tremors herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's claim, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, initially claimed as neuroses, that has been diagnosed as anxiety disorder not otherwise specified (NOS).  In this regard, he contends that such acquired psychiatric disorder is attributable to service.

The Veteran's service treatment records (STRs) include a May 1954 separation examination that reveals a note that the Veteran worries excessively about problems that occur.  Additionally, a May 1954 report of medical history shows that the Veteran indicated that he experienced "depression or excessive worry" and "nervous trouble of any sort," which the Board notes were not indicated as present by the Veteran on a May 1950 report of medical history completed on entrance to service.

The Veteran's VA treatment records include a May 1964 discharge summary for an admission for "nervousness" with occasional shaking of the hands, arms, and head.  The diagnosis at that time was "anxiety reaction, treated, improved."

At a May 2004 VA psychological examination, the examiner provided the following diagnoses: psychological factors affecting medical condition and anxiety disorder NOS.  The examiner indicated that the Veteran's claims file was not available for review.  The Board notes that no nexus opinion was provided.

At the December 2004 DRO hearing, the Veteran testified that he sought treatment from a psychiatrist after service and was prescribed medications, but decided not to take such medications apparently due to side effects.  See December 2004 DRO hearing transcript at 11-12.

As referenced above, the Board denied service connection for a psychiatric disorder in the June 2008 decision because of the lack of a positive medical nexus opinion.   Pursuant to the March 2009 JMR and the Board's November 2009 remand instructions, the Veteran was afforded a VA examination for mental disorders in July 2010.

At the July 2010 examination, the examiner reviewed the Veteran's claims file and indicated that the Veteran had a diagnosis of anxiety disorder NOS.  The examiner opined that "anxiety tremor is not at least as likely as not connected to the Veteran's military service, in the realm of psychological etiology."

Thereafter, pursuant to the Board's September 2010 remand, the Veteran was afforded another VA examination for mental disorders in January 2012.  At such time, the examiner reported a diagnosis of anxiety disorder NOS, and provided a positive nexus opinion.  The examiner reviewed the Veteran's claims file, noted that the Veteran periodically thought about a bank robbery that occurred in service, and opined that the Veteran's anxiety disorder and associated hand tremors are at least as likely as not due to his military service.

The Board notes that, in a May 2016 statement, the Veteran's representative clarified that the Veteran was not directly involved with an in-service bank robbery, but that he developed anxiety due to such robbery occurring at the facility where he was assigned as a guard.  In this regard, the Board notes that such guard duties were consistent with his military occupational specialties of air policeman and military policeman, and assignment to Air Police Squadrons.  

Given that the January 2012 VA examiner's opinion regarding the onset of the Veteran's anxiety included a clear conclusion with supporting data as well as reasoned medical explanations connecting the two, it is accorded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In contrast, as the July 2010 VA examiner did not precisely opine on the diagnosis of anxiety disorder, but instead opined on "anxiety tremor," it is afforded less probative weight.  Id.

After a careful review of the record, the Board finds that the probative evidence of record reveals that the Veteran's anxiety disorder is attributable to service.  In this regard, the January 2012 VA examiner opined that such disorder was at least as likely as not related to service.  Moreover, the Board also finds that the Veteran has competently and credibly provided lay evidence regarding the onset of symptomatology, to include October 2012 statements regarding anxiety issues since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, the Veteran's STRs indicating nervous trouble and excessive worries on separation from, and not on entrance to, service bolster the Veteran's contentions regarding the onset of his psychiatric disorder during service.

In summary, the Board finds that service connection is warranted as the evidence regarding the relation of the Veteran's anxiety disorder to service is at least in relative equipoise, and he has competently and credibly provided a lay account of the symptoms associated with such disorder, which is supported by the January 2012 VA examiner's medical opinion.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for anxiety disorder is warranted.

Tremors

The Veteran seeks service connection for tremors.  In this regard, he contends that such disorder is attributable to service.  Specifically, the Veteran contends that he first noticed the tremors while serving in Africa.  See DRO hearing transcript at 2-3.

The Board notes that the Veteran's STRs are negative for any symptoms, diagnosis, or treatment for tremors.

However, VA treatment records generally reflect complaints of tremors.  As noted above, the Veteran's VA treatment records include a May 1964 discharge summary for an admission for "nervousness" with occasional shaking of the hands, arms, and head.  This shaking, apparently described as tremors, was noted to have subsided at the time of discharge.  The Board notes that a specific diagnosis was not provided.

At an April 2004 VA examination, the examiner indicated review of the Veteran's claims file and provided the following diagnoses: essential tremor involving the head, upper extremities, lower extremities, and occasionally voice; and rest tremor.  At such examination, the Veteran reiterated his account of serving in Africa, during which time he first noticed tremors.  The Board notes that no nexus opinion was provided.

As referenced above, the Board denied service connection for tremors in the June 2008 decision because of the lack of a positive medical nexus opinion.   Pursuant to the March 2009 JMR and the Board's November 2009 remand instructions, the Veteran was afforded a VA examination for neurological disorders in July 2010.

At the July 2010 examination for neurological disorders, the examiner reviewed the Veteran's claims file and indicated that the Veteran had diagnoses of essential tremors of the head and upper extremities as well as lower extremities and resting tremor.  The examiner stated that with respect to tremors, "I cannot offer an opinion without resorting to mere speculation at this time."

Thereafter, pursuant to the Board's September 2010 remand, the Veteran was afforded another VA examination for peripheral nerves in January 2012.  At such time, the examiner confirmed the previous diagnosis of benign essential tremor.  The examiner opined that, given the lack of evidence in the STRs, the Veteran's tremors cannot be attributed directly to his service.  However, the  January 2012 examiner referenced the January 2012 psychiatric examiner's opinion, that the Veteran has anxiety associated with tremors, and opined that the Veteran's tremors are, therefore, related to service.

The Board notes that, in a May 2016 statement, the Veteran's representative asserted that the Veteran's tremors are as likely as not secondary to his diagnosis of anxiety.  

Given that the January 2012 VA peripheral nerves examiner's opinion regarding the Veteran's tremors included a clear conclusion with supporting data as well as reasoned medical explanations connecting the tremors to anxiety, it is accorded great probative weight.  See Nieves-Rodriguez, supra; Stefl, supra ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In contrast, as the July 2010 VA neurological disorders examiner could not offer an opinion without speculation, it is afforded less probative weight.  Id.

After a careful review of the record, the Board finds that the probative evidence of record reveals that, while not directly related service, the Veteran's benign essential tremor is attributable to his now service-connected anxiety disorder.  In this regard, the January 2012 VA peripheral nerves examiner opined that the tremors are associated with the Veteran's anxiety.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for benign essential tremor, as secondary to service-connected anxiety disorder, is warranted.


ORDER

Service connection for anxiety disorder is granted.

Service connection for benign essential tremors is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


